                          Exhibit 1

                   Position Statement




Case 1:18-cv-01046-WO-JLW Document 34-1 Filed 05/21/21 Page 1 of 12
           BEFORE THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION                                       i




In Re:
Charge of Discrimination

by Hui M. (Nadine) Lee


Agency Charge No: 435-2018-00536



                                 STATEMENT OF POSITION

                                  MARKET AMERICA, INC.
         Hui M. “Nadine” Lee was terminated from her position as a corporate trainer by Market

America, Inc. (MA) on October 15, 2017. Ms. Lee filed a charge of discrimination against MA

on March 27, 2018. Ms. Lee alleged discrimination based on age (57), national origin (Republic

of China), and sex (female), but offers no specifics on alleged discriminatory acts except her

dismissal. At the EEOC Mediation on June 7, 2018, Ms. Lee suggested two discriminating acts.

First, she implied that her replacement was significantly younger. Second, she mentioned in

passing that she should have been promoted to the position of Manager of Corporate Training.

As will be more fully set forth below, MA justifiably terminated Ms. Lee for performance issues.

The fact that Ms. Lee was replaced as a corporate trainer by Xiuman “Rose” Chaffin, a 54 year-

old Chinese female, demonstrates conclusively the lack of merit to Ms. Lee’s charges against

MA.




                                                                                           MA 017


      Case 1:18-cv-01046-WO-JLW Document 34-1 Filed 05/21/21 Page 2 of 12
Market America

       MA is a product brokerage and an Internet one-to-one marketing company.            It sells

consumer products, principally dietary supplements, cosmetics, and personal care products.

MA’s channel of distribution is two-fold: through a sales force of independent distributors

(known as “UnFranchise Owners”) and via SHOP.COM, an Internet comparison shopping site.

MA operates in the United States and eight international markets, Taiwan, Hong Kong,

Singapore, Malaysia, Mexico, Canada, Australia, and the United Kingdom. Taiwan is the

company’s second largest market, comprising almost 48% of sales.

       MA’s world headquarters is located at 1302 Pleasant Ridge Road, Greensboro, NC.

Greensboro has served as the corporate office since the company was founded in 1992.

Currently, almost 600 people are employed by MA in Greensboro. Because a large proportion of

the company’s operations take place in the Republic of China, many Greensboro employees are

of Taiwanese/Chinese national origin. These employees, in turn, serve as call center contacts for

Taiwanese UnFranchise Owners.

       Mandarin is the official language of the Republic of China. Hence, the ability to speak

Mandarin is essential for call center employees in the MA workforce servicing our Taiwanese

operations.   Call center employees literally serve as the front-line to distributor inquiries.

Accordingly, they must fully understand the MA business model, our compensation system, and

our products, among other things.

       MA invests heavily in its workforce, and had a corporate training staff of five at the time

of Ms. Lee’s termination. Led by a 41 year-old Hispanic woman with significant managerial

skills and training experience garnered outside of MA, Liliana Camara, the training staff
                                                                                                      i

                                                                                             MA 018


      Case 1:18-cv-01046-WO-JLW Document 34-1 Filed 05/21/21 Page 3 of 12
included a 57 year-old Taiwanese woman (Ms. Lee), a 54-year old African-American woman, a
                                                                                                       s
                                                                                                       1;

30 year-old African-American man, and a 20 year-old Hispanic woman.

Ms. Lee’s Work History

       Ms. Lee provided fraining on MA’s “Management Performance Compensation Program

(MPCP)”, new programs launched by MA, account services training, and any training required in

Mandarin. The MPCP determines commissions earned by independent distributors. MPCP

training lasts 3 days, while customer service training takes six weeks. The training takes place at

MA’s headquarters in Greensboro and at other MA corporate offices. In some cases, the

trainings are conducted in Mandarin, the native language of the customers who will interface

with MA call center employees. Many of the call center employees are bilingual. However, in

some cases, call center employees in our Greensboro headquarters do not speak English at all.

So training in Mandarin, not English, is necessary.

       Ms. Lee possesses a degree in Chemistry, and had no managerial experience prior to or

during her tenure at MA.       She was initially employed as an hourly distributor services

representative. Ms. Lee later transferred to the training group (housed in the Human Relations

Department) as a salaried corporate trainer. During the course of her employment, Ms. Lee

reported to, among others. Manager of Corporate Training Amanda Clarida (2004-2013), Colbert

Trotter (2014-2016), and Liliana Camara (2016-2017). Ms. Camara, who was initially hired as a

Training Specialist in 2013, was Ms. Lee’s supervisor at the time of her termination. Sherry

Spesock served as Director of Human Resources from November 2015, and was Ms. Lee’s

upline supervisor and department head. See Exhibit 1 (organization chart).




                                                                                              MA 019


     Case 1:18-cv-01046-WO-JLW Document 34-1 Filed 05/21/21 Page 4 of 12
Performance Issues with Ms. Lee

       Ms. Camara took over the training group on August 15, 2016. Unlike Ms. Lee, Ms.

Camara assumed the role with over 15 years of bilingual and multi-cultural training and

managerial experience. She created training programs for groups and individuals in both Latin

America and the United States. Ms. Camara possessed a B.A. in Modem Languages from

Universidad de Caldas (Colombia), a B.A. in Psychology from University of North Carolina at

Greensboro, and a Master of Translation Studies from University of North Carolina of Charlotte.

Ms. Lee, who complained of a prior personality conflict with Ms. Camara, asked to continue

reporting to Ms. Trotter. This request was granted, and the arrangement lasted for some six

months, until Ms. Trotter left MA in November, 2016. At that time, all corporate training

employees, including Ms. Lee, reported to Ms. Camara.

       Almost immediately, Ms. Lee complained that she did not want to perform training

anymore. Ms. Lee’s refusal to conduct trainings led to some ridiculous outcomes. At one point

in 2016, Mandarin-speaking employees were instructed solely in English. While many were bi­

lingual, some, as noted above, only spoke Mandarin. The end result was that those employees

attended training but failed to understand the material. Despite Ms. Lee’s push back, she was

instructed to resume training in Mandarin- - as Ms. Lee was the one and only Mandarin speaker

in the Corporate Training Group.

       Ms. Lee grudgingly did so, but complaints surfaced regarding her performance. Trainees

complained that the material was “rushed.” Indeed, Ms. Lee rushed through one six-week

training in four weeks, significantly diminishing the benefit provided to the attendees of the

training. Other trainees reported that Ms. Lee refused to go through the training materials




                                                                                          MA 020


     Case 1:18-cv-01046-WO-JLW Document 34-1 Filed 05/21/21 Page 5 of 12
                                                                                                      !
                                                                                                      !
thoroughly. The result of this behavior was that the new call center representatives had a
                                                                                                      ?
superficial understanding of the company’s operations, not enough to be effective call center

attendants. See Declaration of Liliana Camara (Exhibit 3).

        Meanwhile, the decision was made to streamline the company’s training program. This

transition included, among other things, the sharing and eventual standardization of training

materials and the cross training of the training team. In 2017, the trainers were directed to

transition training materials from Microsoft Word and PowerPoint to a software program known

as “Confluence.” Ms. Lee refused to comply with Ms. Camara’s direction. Ms. Lee did not

learn the Confluence program, and refused to participate in the project. Id

       Ms. Camara also made it clear during this time that she wanted to rotate different trainers

through on various classes. Ms. Lee pushed back, claiming she was the “expert.” To the extent

other trainers instructed students on the MPCP, for example, Ms. Lee demanded that her

materials were to be utilized. Id.

       Due to the time zone difference between Taiwan and the Eastern United States, the call

center operates on three shifts. At one point in 2017, Ms. Lee was required to conduct training

for employees during the third shift (9:30 pm - 6:30 am). While Ms. Lee conducted the training,

she refused to account to Ms. Camara for her hours. Id.

       Finally, Ms. Lee spent four months in mid-2017, preparing for trainings related to MA’s

entry into the Malaysian market - - and then did not go to Malaysia. Id.

       Taken together, Ms. Lee’s supervisors concluded that she was not performing up to

standard, was not aligned with department goals, and was not a team player. Ms. Lee was

terminated on October 5,2017.

                                                                                                          i
                                                                                                          i
                                                                                             MA 021


      Case 1:18-cv-01046-WO-JLW Document 34-1 Filed 05/21/21 Page 6 of 12
       Xiuman “Rose” Chaffin, a 54 year-old Chinese woman, replaced Ms. Lee. See Exhibit 2

(identification documents on Rose Chaffin). Ms. Chaffin shares the same gender and national

origin as Ms. Lee, and was but three years younger. Stated simply, Ms. Lee was justifiably

terminated and suffered no discrimination at the hands of Market America.


Respectfully submitted,




•Snerry Spesock (sherrVs@marketamerica.com)
Director of Human Resources
Market America, Inc.
 1302 Pleasant Ridge Road
Greensboro, NC 27409
(336) 544-6335




                          £
Clement Erhardi, General Counsel (clemente@marketamerica.com)
Beth Gmyrek, Senior Counsel (bethg@marketamerica. com)
Market America, Inc.
1302 Pleasant Ridge Road
Greensboro, NC 27409
(336) 478-4160




                                                                                      MA 022


     Case 1:18-cv-01046-WO-JLW Document 34-1 Filed 05/21/21 Page 7 of 12
                                                                                                                                                                                                 EXHIBIT
                                                                                                                                                                                                    \



                                                                                                                                          Marc Ashley
                                                                                                                                      President and COO


                                                                                                                                        Sherry Spesock
                                                                                                                                         Director of HR



                                                                               Hannah Voyles       Liliana Camara                      Laura Westwood                    Philip Manring          Kristin Coia
                                                                               HR Generalist   Global Training Manager                    HR Manager                   Facilities Manager      Benefits Manager
                                                                                                                                                             I
                                                                                                   Cherri Walston         Kimberly DeVries             Reid Nifong        Chris Hester
                                                                                               Leadership Development     Payroll Manager         Talent Acquisition   Facilities Specialist
                                                                                                        Coach                                             Manager
                                                                                                                          Heather Winfree                                Randy Bullins
                                                                                               Hui Minn "Nadine” Lee      Payroll Specialist      Heather Brakefield   Facilities Specialist
                                                                                               Global Training Projects                           Talent Acquisition
                                                                                                      Manager                                             Manager         Rosana Cruz
                                                                                                                                                                         Housekeeper
                                                                                                     Henri Hue
                                                                                                   Senior Trainer                                                        Shelly Brooks
                                                                                                                                                                         Housekeeper
                                                                                                Delia "Abby" Zepeda
                                                                                                 Training Specialist




Case 1:18-cv-01046-WO-JLW Document 34-1 Filed 05/21/21 Page 8 of 12
                                                                      MA 023
                                                                                                            I1-        I
                                                                                                                           i
                                                                                                                           l
          PERSONAL AND CONFIDENTIAL INFORMATION

                                                                                                                           l




                     ■piliiaiBffliffl                                ITT, h TigOl
                                                                                                  X    Bl
                                                                                                      11

                %    lT

                                                   Surnafne
                                      i If        CHAFFIN. ':
                                                                                            L-t
                                                  ■ 'Given Name ■"     : '••• " , - ,



                                      -fi*K




                     i '
                           Azi  r?;
                                                                                        :
                                                                                        ‘
                           if                 .




                                                                                                                           i


                                                                                                                           i
                                                                                                              MA 024


Case 1:18-cv-01046-WO-JLW Document 34-1 Filed 05/21/21 Page 9 of 12
                                                                             ^T5ch!b!T^

                                                                                                 !
                                                                                                 !
                                                                                                 I:
                                                                                                 !;
                                                                                                 =
                     DECLARATION OF LILIANA CAMARA                                               i;




STATE OF NORTH CAROLINA           )
                                  )
COUNTY OF GUILFORD                )                      ss.:   Greensboro
                                  )
UNITED STATES OF AMERICA          )



  1. I, Liliana Camara, am over the age of 18 years, of sound mind, and am fully competent to

     make this declaration.

  2. I was hired by Market America on November 4, 2013 as a Training Specialist, and was

     promoted to Senior Global Trainer on November 2,2015.

  3. My background and experience includes three college degrees: a B.A. in Modem

     Languages from Universidad de Caldas, a B.A. in Psychology from the University of

     North Carolina at Greensboro, and a Master in Translation Studies from the University of

     North Carolina at Charlotte. I joined Market America with prior training experience in

     Latin America and the United States, as well as prior managerial experience.

  4. Nadine Lee was a staff member of the corporate training group when I joined the

     company. She was in charge of training employees on: the corporate version of the

     Management Performance Compensation Plan framing, new programs launched by the

     company, and any training required in Mandarin.

  5. On August 15, 2016, I was promoted to Global Training Manager. Nadine refused to

     report to me, so an accommodation was reached where Nadine reported to Colbert

     Trotter, Director of Global Talent and Organizational Development. This continued until


                                                                                        MA 025


   Case 1:18-cv-01046-WO-JLW Document 34-1 Filed 05/21/21 Page 10 of 12
   Colbert left Market America on November 11,2016. At that time, I took over all training

   responsibilities, and Nadine reported to me.

6. I championed a number of initiatives in an effort to streamline the corporate training

   program. For example, I decided that the corporate training group would transition from

   Microsoft Office to a software program known as Confluence. Confluence promoted

   team collaboration. Nadine objected and refused to learn or work with the tool.

7. I also wanted all corporate trainers to be “cross trained” in all learning programs, rather

   than have one person solely responsible and capable with the material. Nadine objected

   to this, claiming that she was the only expert in certain aspects of the company and that

   she would only allow another trainer to conduct her trainings every once in a while, as

   long as she could monitor the training and only her materials were used. At the same

   time, she refused to conduct the Account Services version of the Management

   Performance Compensation Plan training, even when there were trainees with very

   limited English proficiency who will be mostly performing their work in Mandarin.

8. In 2017, there were numerous issues with Nadine’s work performance. In February, I

   explained to her that despite her refusal to conduct the Account Services training, she was

   going to have to do it since we had several trainees who needed the training in Mandarin

   and she was the only Mandarin speaker in the training team. She reluctantly agreed and

   planned to end the class two weeks earlier. Attendees complained to me that the material

   was rushed and incomplete.

9. Nadine was required to train the third shift in account services responsibilities. The

   training would take place outside of MA’s standard operating hours. Yet, Nadine refused

   to account for her hours to me.

10. Nadine also refused to conduct trainings or collaborate on team projects arguing that she

   was busy working on training programs for Malaysia that will last over a month, then she


                                                                                         MA 026


 Case 1:18-cv-01046-WO-JLW Document 34-1 Filed 05/21/21 Page 11 of 12
   only conducted a week worth of training for Malaysia and refused to discuss with me the

   reasons for the change.                                                                       j

11. Stated simply, Nadine did not accept the new vision of the corporate training group. She

   was uncooperative, and refused to participate in the group initiatives. She was not a team    i

   player, and was terminated for those reasons.

12. When I terminated Nadine, I replaced her with Xiuman “Rose” Chaffin, a 54 year-old

   Chinese female.




                                                   iliana Cami




                                                                                                     s


                                                                                                     i
                                                                                        MA 027


 Case 1:18-cv-01046-WO-JLW Document 34-1 Filed 05/21/21 Page 12 of 12
